Allowable Subject Matter
Claims 1, 2, 4-10, 12, 13, 15-18 and 21-25 are allowed.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: claims are allowable because the arguments presented in the response dated 10/13/2020, pages 11-13, are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2009/0162567 to Tseng et al. teaches a method for manufacturing high performance photocatalytic filter.
U.S. Patent 7,704,913 to Tani et al. teaches a visible-light-responsive three-dimensional fine cell-structured photocatalytic filter, its manufacturing method and purifier device.
U.S. Patent Application Publication 2005/0084717 to Tani et al. teaches a silicon carbide based porous structure and method for manufacturing thereof.
U.S. Patent 6,238,631 to Ogata et al. teaches a three-dimensional, photocatalytic filter apparatus.
U.S. Patent Application Publication 2010/0024462 to Kamisako et al. teaches a refrigerator and electric device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
1/15/2021